Day, J.
l. pleading: denial. ’ I. From a careful examination of the answer it appears that it does not contain a positive and distinct denial that any of the items of the account were furnished, except as to the six items specified in *230the answer. The answer denies that plaintiff furnished goods, wares and merchandise in which plaintiff deals, at the net cost of the same to plaintiff in Council Bluffs; denies that the prices charged are the net cost prices; denies that the articles set out in the exhibit were furnished under the terms of the contract; denies that the account attached to the petition is correct; denies specifically that he ever received six items of the account, and denies that he is indebted to the plaintiff in the sum of $1,190.23, but does not deny that he is. indebted in some sum. If it should appear that the six items of the account specified were not received, and that the balance of the items of the account, or some of them, were not sold at their net cost to plaintiff at’ Council Bluffs, this would show that the goods were not furnished under the1 terms of the contract, nor at their net cost, and that the account is not correct, and the defendant does not owe the plaintiff $1,190.23. In other words, if plaintiff should fail to pi-ove that the goods were sold at their net cost, and that the specified .items were received, there would be a failure to establish every fact which the answer denies. We cannot, therefore, fairly regard the answer as putting in issue more than these two facts. The plaintiff testifies that the goods were sold at the net price to him in Council Bluffs. Under the issues, the plaintiff should have had a verdict for all the items of account except those' specifically denied. The court did not err in setting aside the verdict.
II. The defendant assigns as error and discusses certain rulings upon evidence made during the trial.. As the verdict was practically in favor of defendant, these rulings worked him no prejudice. The only cpiestion properly before us is the ruling of the court upon the motion to set aside the verdict.
Affirmed.